          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 1 of 36




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

    SUGARLOAF CAPITAL BUFORD,
    LLC,
                                            Civil Action No.: 1:19-cv-03623-WMR
         Plaintiff,

    v.

    LA QUINTA FRANCHISING, LLC,
    and WYNDHAM HOTELS &
    RESORTS, INC.,

         Defendants.


                        AMENDED COMPLAINT AND
                  PETITION FOR DECLARATORY JUDGMENT

         COMES NOW Plaintiff Sugarloaf Capital Buford, LLC (“SCB”), pursuant to

Federal Rule of Civil Procedure 15(a)(2), and hereby files this Amended Complaint

and Petition for Declaratory Judgment against Defendants La Quinta Franchising,

LLC and Wyndham Hotels and Resorts, Inc.1

                                            1.

         Plaintiff Sugarloaf Capital Buford, LLC is a Georgia limited liability company

with its principal place of business in Duluth, Georgia.



1
 Defendants’ counsel’s written consent to file this amended complaint is attached
hereto as Exhibit P.

                                            1
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 2 of 36




                                          2.

      Defendant La Quinta Franchising, LLC (“La Quinta”) is a Nevada limited

liability company with its principal place of business in New Jersey. La Quinta does

business in Georgia and maintains a registered agent in the State. La Quinta may be

served with process by service upon its registered agent, Corporate Creations

Network Inc., 2985 Gordy Parkway, 1st Floor, Marietta, Georgia. This Court has

personal jurisdiction over La Quinta pursuant to O.C.G.A. § 9-10-91(1).

                                          3.

      Defendant Wyndham Hotels and Resorts, LLC (“Wyndham”) is a foreign

limited liability company that does business in Georgia and maintains a registered

agent in the State. Wyndham may be served with process by service upon its

registered agent Corporate Creations Network Inc., 2985 Gordy Parkway, 1st Floor,

Marietta, Georgia. This Court has personal jurisdiction over Wyndham pursuant to

O.C.G.A. § 9-10-91(1).

                                          4.

      The Court has jurisdiction over the subject matter of this dispute, and venue

is proper in this Court.




                                         2
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 3 of 36




                                BACKGROUND

A.    SCB Entered into a Franchise Agreement with La Quinta.

                                           5.

      SCB is a family-owned business whose sole significant asset is a hotel (the

“Hotel”) located at 2370 Stephens Center Drive in Duluth, Georgia.

                                           6.

      During January 2016, SCB and La Quinta entered into a franchise agreement

(as modified and amended the “Franchise Agreement”) for SCB to operate the Hotel

as a La Quinta Inn hotel.2 A true and correct copy of the Franchise Agreement is

attached hereto as Exhibit A.

                                           7.

      The Franchise Agreement consists of “Basic Terms” and “Supplemental

Terms”.

                                           8.

      The Franchise Agreement’s Supplemental Terms include the fees SCB must,

or may, have to pay under the agreement.




2
 The Franchise Agreement was subsequently amended for the Hotel operate as a La
Quinta Inn & Suites hotel.


                                        3
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 4 of 36




                                          9.

      The Supplemental Terms were prepared by La Quinta and are standard terms

in its franchise agreements.

                                          10.

      The Supplemental Terms were not negotiated by the parties. They were

simply provided to SCB.

                                          11.

      The initial term of the Franchise Agreement is twenty (20) years, though either

party may, upon proper notice, terminate the agreement on the fifteenth anniversary

of the effective date.3

                                          12.

      The Franchise Agreement specifies certain recurring fees due from SCB. The

specified fees include: (1) a Royalty Fee (5% of the Hotel’s Gross Room Revenues);




3
  As originally executed, the Franchise Agreement allowed either party to terminate
the agreement with or without cause on the fifth, tenth or fifteen anniversary of the
effective date. The parties subsequently modified the Franchise Agreement to allow
such termination only on the fifteenth anniversary of the effective date.


                                         4
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 5 of 36




(b) a Reservation Fee (2% of Gross Room Revenues); and (c) a Marketing Fee (2.5%

of Gross Room Revenues).4

                                           13.

      The Franchise Agreement also purports to require SCB to pay unspecified

amounts for “Booking Fees and Commissions” and “Other Charges”.

                                           14.

      The Franchise Agreement defines “Booking Fees and Commissions” as:

      The amounts of any travel agency commission, global or electronic
      distribution systems fees, fees associated with the use of other electronic
      booking systems by guests or travel agents, DPM fees (as hereinafter
      defined) and other related fees that we may require or that we pay third
      parties on your behalf in connection with reservations for rooms at your
      Facility.

                                           15.

      The Franchise Agreement defines “Other Charges” as:

      All amounts due to us or any of our Affiliates under this Agreement or
      in connection with your Facility (other than the Booking Fees and
      Commissions and the fees described in Sections 4.01-4.04), including
      training program fees, conference fees, La Quinta Returns fees, guest
      assistance charges, computer system hardware and software and
      installation costs pertaining to your Facility, fees or charges for
      participation in sales or marketing or other promotional programs, and



4
  The Royalty Fee was 4.5% of Gross Room Revenue during the first 24 months
after the effective date of the Franchise Agreement.


                                          5
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 6 of 36




      reimbursements for costs incurred by us or our Affiliates on your behalf
      for the benefit of your Facility.5

                                           16.

      The Franchise Agreement gives La Quinta or its successors unlimited

discretion as to the Booking Fees and Commissions and Other Charges it imposes

upon SCB stating:

      You agree to pay us6 all Booking Fees and Commissions and Other
      Charges. You shall comply with all of our rules and regulations
      (including payment procedures) regarding Booking Fees and
      Commissions and Other Charges and any modifications that we in our
      sole discretion make to those rules and regulations. Booking Fees and
      Commissions and Other Charges may, in the future, be directly
      invoiced to you by one or more third-party billing clearinghouses.
      These clearinghouses may require you to pay them an additional
      administrative or related fee for their services. You agree to participate
      fully in the billing clearing houses in which we participate and agree to
      pay on a timely basis the amounts of invoices that you receive from
      these clearinghouses, including the administrative or related fees
      imposed by the clearinghouses.

      You must participate in our Digital Performance Marketing Program
      (“DPM”). DPM markets the La Quinta brand through major Internet
      search engines, web site portals and other Internet websites, including
      call center and mobile websites and applications, using key words,
      banner display ads and textual links. You must pay a fee for stays at
      your hotel resulting from DPM marketing. The fee will be no less than

5
  Sections 4.01 through 4.04 refer to an Initial Fee, Expansion Fee, credit card
interface costs, and Monthly Fees, respectively.
6
  The Franchise Agreement defines “Franchisor”, “we”, or “us” as “[t]he party
identified as the Franchisor in the Basic terms [i.e., La Quinta], or its successors or
assigns.”


                                          6
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 7 of 36




      ten percent (10%) and no greater than fifteen percent (15%) of Gross
      Room Revenues from the applicable stay. The current fee is ten percent
      (10%) of the applicable Gross Room Revenues. We have the right to
      change the commission percentage in our discretion at any time up to
      fifteen percent of applicable Gross Room Revenues. The DPM fee is
      in addition to all other applicable reservation fees. The fee applies to
      revenue you receive in respect of no-show, changed and canceled
      reservations that you receive through DPM. The fee does not apply to
      certain reservations as described in our DPM policy. We have the right
      to change the DPM policy in our discretion at any time.

                                          17.

      The Franchise Agreement also purports to allow La Quinta or its successors

to charge other fees without any specification of or agreement upon the amount of

such fees.   For example, section 8.04 of the Franchise Agreement grants the

franchisor unfettered discretion to establish marketing programs and requires SCB

to participate in the programs and to “incur expenses and pay reasonable fees to us.”

Similarly, the Franchise Agreement requires SCB to participate in any internet or

extranet system that may be developed and to “pay any fee imposed from time to

time by us or a third party service provider in connection with hosting such system.”

                                          18.

      The Franchise Agreement also provides for unspecified “Marketing Fees” for

contribution into a Brand Marketing Fund (“BMF”), the purpose of which is to

“maximiz[e] general recognition and patronage of the Marks in the United States

and throughout the work for the benefit of all La Quinta Lodging Facilities of the

                                         7
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 8 of 36




Facility Type and, at our option, one or more other types of La Quinta Lodging

Facilities or Affiliated Lodging Facilities in the United States and elsewhere.”

                                            19.

      La Quinta or its successor “may use BMF contributions in [its] sole discretion

for any purpose related to sales, marketing or advertising initiatives or programs that

[it] may adopt from time to time . . . .”

                                            20.

      The Franchise Agreement relieves the franchisor from any accountability for

any results of the BMF, providing that it “cannot assure [SCB] that any particular

La Quinta Lodging Facility will benefit directly or pro rata from the placement of

advertising.”

B.    Wyndham Worldwide Corporation Purchased La Quinta.

                                            21.

      During January 2018, Wyndham Worldwide Corporation (“WWC”)

announced it was purchasing La Quinta and would complete the acquisition in or

about June 2018.

                                            22.

      When WWC announced the acquisition, there were about 900 La Quinta

managed or franchised hotels. WWC, on the other hand, had about 8,000 hotels


                                            8
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 9 of 36




operating under various hotel brands including (but not limited to) Wyndham, Super

8, Days Inn, Ramada, Microtel Inn & Suites, Wingate, and Hawthorn Suites.

                                         23.

      On June 1, 2018, an entity known to SCB as “Wyndham Hotels and Resorts”

(“Wyndham”) spun off from WWC and became La Quinta’s ultimate parent

company.7

C.    Wyndham’s Control of La Quinta Injured, and Continues to Injure,
      SCB.

      1. Wyndham Significantly Increased SCB’s Franchise Related Fees.

                                         24.

      Since Wyndham acquired La Quinta, SCB’s fees, as a percentage of income,

have increased dramatically.

                                         25.

      The Hotel’s franchise-related fees increased from 14.7% of the Hotel’s Gross

Room Revenue for January 1, 2018 through March 31, 2018 to 18.7% for January

1, 2019 to March 31, 2019, a 27% increase.



7
 When SCB filed the original complaint in this case, it named Wyndham Resorts
and Hotels, LLC as the Defendant parent entity. Defendants’ counsel has since
advised SCB that the Wyndham Hotels & Resorts, Inc. is La Quinta’s ultimate
parent. SCB is filing a motion to substitute Wyndham Hotels & Resorts, Inc. for
Defendant Wyndham Hotels and Resorts, LLC concurrently herewith.

                                        9
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 10 of 36




                                           26.

      On April 1, 2019, Wyndham announced it completed the integration of La

Quinta into Wyndham (the “Integration”).

                                           27.

      The Integration included moving all La Quinta hotels onto Wyndham’s

technology platforms. It also included discontinuing the “La Quinta Returns”

loyalty program and forcing La Quinta hotels into the “Wyndham Rewards”

program.

                                           28.

      SCB, who had no choice about the Integration, was billed more than $9,000.00

to have the Hotel included on the Wyndham platforms.

                                           29.

      In connection with Integration, Wyndham created a new fee structure (the

“New Fee Structure”) for La Quinta hotels that imposed new fees, increased certain

existing fees, and decreased a few fees, with the overall effect of substantially

increasing the total fees burdening SCB.

                                           30.

      During May 2019, SCB’s franchise-related fees were 21.9% of the Hotel’s

gross revenue. (See Exhibit B.)


                                           10
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 11 of 36




                                         31.

      One example of a new fee included in the New Fee Structure is a referral fee

for the “Referral Rewards by Wyndham Program” under which SCB is required to

pay a 10% fee on revenue received for rooms booked as result of certain referrals.

                                         32.

      Other fees charged under the New Fee Structure that are not identified in the

Franchise Agreement include “Member Benefits Commissions,” “Agency

Commissions,” and a “Loyalty Program Charge.”

                                         33.

      The Member Benefits Commission is a fee of up to 10% of commissionable

revenue plus a 1.5% service charge on reservations booked and consumed through

Wyndham’s Member Benefits Program. This fee is not identified in the Franchise

Agreement.

                                         34.

      Agency Commissions are fees of up to 20% of commissionable revenue, part

of which reimburses Wyndham for fees paid to outside agencies and part of which

Wyndham keeps for “related administrative costs”. Wyndham has not disclosed to

SCB how much of this fee is for commissions as compared with “related




                                        11
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 12 of 36




administrative costs”. This is another new fee that was not identified in the Franchise

Agreement and was not previously collected by La Quinta.

                                           35.

         The Loyalty Program Charge is a fee of 5% of all amounts on which members

earn points or other program currency as part of the Wyndham Rewards program.

                                           36.

         Customers who book online are automatically enrolled in Wyndham Rewards,

such that SBC is forced to pay the 5% Loyalty Program Charge even if the customer

is not aware he is enrolled in Wyndham Rewards. Moreover, SCB is forced to pay

the 5% fee for customers who enroll in Wyndham Rewards after they stay at the

Hotel.

                                           37.

         Additionally, Wyndham is double-charging franchisees for technology fees,

requiring them to pay for both the old La Quinta system, LQ Connect, even though

it is no longer used and for Wyndham’s system, Synxis.

         2. The Wyndham Takeover Has Caused the Hotel to Lose Guests and
            Revenue.
                                    38.

         Although SCB and other franchisees are still required to fund the BMF,

Wyndham’s revenue manager for the Hotel, Teresa Mallory, advised SCB that La


                                          12
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 13 of 36




Quinta suspended all national marketing at the end of 2018 and that there is currently

no national marketing effort for La Quinta brands.

                                            39.

         Since Integration, the Hotel’s business from online travel agencies (“OTAs,”

e.g., Priceline, Expedia, TripAdvisor) has decreased significantly.

                                            40.

         The Hotel’s OTA revenue during April 2019 and the first week of May 2019

was $11,000 as compared with over $60,000 during April 2018 alone. (See Exhibit

C.)

                                            41.

         The Hotel’s visibility on OTA websites and its page views through those sites

have decreased since Integration. Upon information and belief, the decreases are

due to La Quinta’s lack of marketing and Wyndham’s promotion of other brands

over La Quinta.

                                            42.

         Wyndham actively cross-sells companies in which it has a financial interest

or from which it derives an economic benefit to the detriment of the SCB and the

Hotel.




                                           13
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 14 of 36




                                          43.

      Searches entered on wyndhamhotels.com, expedia.com, and priceline.com on

June 6, 2019 for hotels in Duluth, Georgia for stays that night all listed the Wingate

by Wyndham Duluth/Atlanta above the Hotel, thus promoting the Wingate property

at the Hotel’s expense.

                                          44.

      Wyndham even uses the “La Quinta® Official Site” to cross-market other

brands. The search results for a La Quinta hotel in Duluth, Georgia made on the La

Quinta® Official Site include other Wyndham hotels, including the Wingate by

Wyndham Duluth/Atlanta and Wyndham Garden Duluth, at prices lower than the

price for the Hotel. Such cross-marketing diverts customers from the Hotel.

                                          45.

       During a recorded mystery guest call to the Wyndham reservation center, the

Wyndham representative suggested booking at another Wyndham hotel rather than

the Hotel.

                                          46.

      The Hotel has also lost an untold number of repeat corporate accounts because

Wyndham did not load the Hotel’s rate correctly into its systems and because the




                                         14
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 15 of 36




clients refuse to stay at any Wyndham-affiliated hotel due to prior bad experiences.

(See Exhibit D.)

                                         47.

      Further, overall guest satisfaction dropped significantly since Integration.

(See Exhibit E.)

                                           48.

      Since the Wyndham take-over, the Hotel’s average revenue per room is

consistently lower than its competitors’. For example:

       - during the week of March 31, 2019 through April 6, 2019, the Hotel’s

          revenue per available room (“RevPAR”) was only $34.52, as compared

          with RevPAR of $60.23 for the Hotel’s Competitive Set.8

       - from April 7, 2019 through April 13, 2019, the Hotel’s RevPAR was

          $59.82, as compared with $78.30 for the Competitive Set;

       - from April 14, 2019 through April 20, 2019, SCB’s RevPAR was $43.95,

          as compared with $66.90 for the Competitive Set; and

       - from April 21, 2019 through April 27, 2019, SCB’s RevPAR was $63.44,

          as compared with $74.46 for the Competitive Set.


8The Competitive Set for the Hotel is comprised of: Holiday Inn Express Duluth, Wingate
by Wyndham Duluth, Hampton Inn & Suites Duluth / Gwinnett County, Clarion Suites
Duluth I85, and Best Western Gwinnett Center Hotel.

                                          15
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 16 of 36




(See Exhibit F.)

                                        49.

      The Hotel’s average RevPAR during April 2018 was consistently higher than

in 2019. During the weeks of April 1-7, 2018; April 8-14, 2018; April 15-21, 2018;

and April 22-28, 2018, the Hotel’s RevPAR was $57.40; $72.00; $64.98; and

$85.43, respectively. (See Exhibit G.) Importantly, the Hotel’s RevPAR for April

2019 was 28.6% lower than for April 2018. (See Exhibit H.)

                                        50.

      On May 3, 2019, Wyndham’s revenue manager for the Hotel, Teresa Mallory,

acknowledged that the Hotel lost more occupancy and had a greater year-over-year

RevPAR loss than the competitive set, writing:

      We continue to see occupancy loss in the market and, while we lost
      more than the comp set, we saw less than previous weeks. ADR also
      took a hit and we lost the exact same amount as the comp set. RevPAR
      had greater YoY loss due to our occupancy loss, much of which came
      from OTA business.

(See Exhibit I.)

                                        51.

      Ms. Mallory continued to acknowledge these problems in subsequent

communications with SCB writing on May 10, 2019:

      Last week we had some occupancy growth, but the comp set grew
      more. We did finish behind the comp set for the week...ADR continues

                                       16
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 17 of 36




      to have strong growth YoY and over the comp set, but it is not enough
      to make the RevPAR positive. RevPAR finished behind the comp set
      for the week”

(see Exhibit J); on June 11, 2019:

      We saw occupancy loss last week with growth in the comp set.
      Occupancy index finished at 88% with negative change. ADR also had
      loss and the comp set had loss, but not as much as we did. RevPAR
      index fell short of fair share at 86% and with negative change YoY and
      over the comp set. Occupancy rank finished at 4/6 for the week and 5/6
      for the running 28. ADR rank finished 3/6 for both the week and
      running 28. RevPAR finished at 4/6 for both the week and running 28,

(see Exhibit K); and on July 1, 2019:

      We continue to see occupancy loss in the market but are losing more
      than the comp set. Occupancy index was good over Wednesday and
      Thursday due to Dish Network group in house. Occupancy index
      finished at 83% but with negative change. ADR had some positive
      movement 5 of the 7 days in the week and we lost just less than the
      comp set. ADR index finished right at fair share with a slight positive
      change. RevPAR index finished the week at 83% with negative change
      YOY and to the comp set,

(see Exhibit L).

      3. Wyndham has Performed, and Continues to Perform, as the
         Franchisor.

                                        52.

      Since WWC/Wyndham acquired La Quinta, Wyndham has performed as the

Franchisor under the Franchise Agreement.




                                        17
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 18 of 36




                                        53.

      As La Quinta’s ultimate parent, Wyndham has handled the franchisor

functions formerly handled by La Quinta.        Among other things, Wyndham

established a new fee system, required SCB to pay fees directly to WHR through

WYN-PAY, integrated La Quinta into Wyndham’s reservation system, and

addressed revenue management issues with SCB.

                                        54.

      Since Wyndham acquired La Quinta, all of SCB’s franchisor-related

communications have been with Wyndham. Presently, SCB does not regularly

communicate with any La Quinta personnel.

                                        55.

      SCB has repeatedly advised Wyndham that the changes related to its (indirect)

ownership of La Quinta have severely affected the Hotel’s financial viability asked

Wyndham for relief from the increased and a plan to reverse the Hotel’s worsening

financial condition. Wyndham responded to SCB’s requests but did not offer any

meaningful assistance.




                                        18
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 19 of 36




                                           56.

      The Franchise Agreement allows La Quinta to freely transfer or assign the

agreement “and all or any part of [its] rights or obligations in this Agreement” to any

person or entity without the approval of, or even notice to, SCB.

                                          57.

      Based on Wyndham’s conduct, SCB believed (and continues to believe) that

La Quinta transferred or assigned (or Wyndham simply assumed) some or all of La

Quinta’s rights and obligations under the Franchise Agreement to Wyndham.

                                          58.

      On June 30, 2019, SCB sent an email to Wyndham’s Vice President,

Relicensing, Shilpan Patel, asking him to agree to a mutual termination of the

Franchise Agreement. The following day, Mr. Patel responded in part:

      Our goal is to help you not terminate. If termination is what you seek[,]
      my experience tells me that waiving any fees associated with a
      termination is not a path the company will consider.

(See Ex. M.)

                                           59.

      On July 1, 2019, SCB asked Shipan Patel to put SCB in contact “with someone

who has authority to discuss termination.” In response to this request, Mr. Patel




                                          19
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 20 of 36




forwarded SCB’s termination request to Glenn Bisbing in Wyndham’s Contracts

Compliance Department.

                                           60.

      On July 9, 2019, Mr. Bisbing provided SCB a letter from Wyndham’s

Contracts Compliance Department (the “Liquidated Damages Letter”) advising SCB

that Wyndham calculated the liquidated damages SCB would have to pay if it

prematurely terminated the Franchise Agreement to be $507,644.42.

                                           61.

      Along with the Liquidated Damages Letter, Mr. Bisbing sent SCB an email in

which Mr. Bisbing wrote: “The liquidated damages help to offset the revenue WHR

[i.e., Wyndham] will will [sic] lose if you terminate the contract prematurely . . . .”

A copy of Mr. Bisbing’s July 9, 2019 email is attached hereto as Exhibit N.

                                           62.

      Faced with the near-certain failure of the Hotel under Wyndham and

Wyndham’s unreasonable damages demand, SCB commenced this litigation on July

10, 2019.9




9
 SCB filed the Complaint in the Superior Court of Cobb County, Georgia, and then-
defendants La Quinta and Wyndham Hotels and Resorts, LLC removed to this Court.

                                          20
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 21 of 36




                                         63.

      Even after SCB filed the Complaint, Wyndham continued to act as the

franchisor for the Hotel, supporting SCB’s belief that Wyndham has succeeded to at

least some of La Quinta’s rights and obligations pursuant to the Franchise

Agreement.

                                        64.

      On August 19, 2019, Wyndham’s Contract Compliance Department sent SCB

a Notice of Default that identified Wyndham as a party to the Franchise Agreement.

(See Ex. O.)

                                        65.

       The Wyndham-written Notice of Default identified the parties to the

Franchise Agreement as SCB (“you”) and “we”, “us”, or “our”. There is no mention

of La Quinta Franchising, LLC anywhere in the notice.

                                        66.

      The Notice of Default consistently refers to Wyndham’s rights under the

Franchise Agreement. The Notice alleges two (2) defaults: an operational default

and a financial default. With respect to the operational default, Wyndham wrote:

      This Notice does not modify, replace or affect any default under the
      Agreement, or any other default and termination notice, if any, from
      us or any of our affiliates regarding the Facility. We also reserve the
      right to take any interim steps permitted under the Agreement because

                                        21
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 22 of 36




      of your default. Additionally, we may terminate your right and
      license to operate the Facility . . . .

                                        67.

      With respect to the financial default, WHR wrote:

      We have enclosed an itemized statement detailing the fees past due.
      Under the Agreement, you have thirty (30) days to pay this amount to
      us in order to cure your default. If you do not pay this amount within
      the time permitted, we reserve all rights under the terms of the
      Agreement including but not limited to termination of the Agreement
      ....

                                        68.

      On or about August 30, 2019, SCB asked Wyndham’s Vice President,

Franchise Operations, Steve Clinkenbeard, how to have the Hotel released from the

La Quinta brand on systems operated by online travel agencies (“OTAs”) such as

Expedia and Hotels.com. Mr. Clinkenbeard advised SCB that Wyndham had to

release the brand identification and that La Quinta could not.

                   COUNT I – DECLARATORY JUDGMENT
                   (Declaration Franchise Agreement is too Vague,
                    Incomplete, and Incomprehensible to Enforce)

                                          69.

      Plaintiff incorporates paragraphs 1 through 68, above, as if set forth fully

herein.




                                         22
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 23 of 36




                                          70.

      A contract must be certain and unequivocal in all its essential terms. A

contract cannot be enforced if its terms are incomplete or incomprehensible.

                                          71.

      Section 4.06 of the Franchise Agreement concerning Booking Fees and

Commissions and Other Charges is too vague, incomplete, and incomprehensible to

be enforced.

                                          72.

      Pursuant to the Franchise Agreement, “Booking Fees and Commissions”

includes, among other things, “other related fees that we may require or that we pay

third parties on your behalf in connection with reservations for rooms at your

Facility.”

                                          73.

      Defendants rely on the “Booking Fees and Commissions” provision of the

Franchise Agreement to charge SCB “Member Benefits Commissions” of 10% of

“commissionable revenue” plus a 1.5% service charge on rooms booked under a

member discount program without any indication Defendants incurred any costs or

party any third party in connection with such reservations.




                                         23
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 24 of 36




                                           74.

      SCB did not, and reasonably could not, have anticipated Booking Fees and

Commissions would include fees such as Member Benefits Commissions. In fact,

no such fees were charged from the January 1, 2016 effective date of the Franchise

Agreement until Wyndham imposed the new fee effective June 1, 2019.

                                           75.

      As evidenced by Defendants’ imposition a fee for guest use of the Wyndham

Rewards Program as part of “Booking Fees and Commissions”, there was no

meeting of the minds as to the scope of such fees, rendering a material contract

provision is too vague to be enforced.

                                           76.

      Pursuant to the Franchise Agreement, “Other Charges” include all amounts

due under the Franchise Agreement (other than certain specified fees), including,

among other things, “reimbursements for all costs incurred by us or our affiliates on

your behalf for the benefit of y our Facility.”

                                           77.

      Among the “Other Charges” Defendants require SCB to pay a $60 “Best Rate

Guarantee Processing Fee” each time a guest finds a lower publicly available rate

than the rate provided by the Hotel.


                                          24
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 25 of 36




                                           78.

         There is no indication the Best Rate Guarantee Processing is reasonably

related to the cost, if any, Defendants incur when a guest finds a lower rate.

                                           79.

     Among the “Other Charges” Defendants require SCB to pay is a “Loyalty

Program Charge” of 5% of all amounts on which members earn points or other

program currency.

                                           80.

         SCB is required to pay the Loyalty Program Charge regardless of whether the

guest knows he or she is a member of the rewards program and regardless of the

guest was a member of the program when he or she stayed at the Hotel.

                                           81.

         There is no indication the Loyalty Program Charge is reasonably related to

the cost, if any, Defendants occur when a program member stays (or stayed) at the

Hotel.

                                           82.

         There was no meeting of the minds as to the scope of “Other Fees” and, in

particular, that SCB would be required to pay fees such as the “Best Rate Guarantee

Processing Fee” or “Loyalty Program Charge” that do not appear directly related to


                                          25
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 26 of 36




costs incurred on SCB’s behalf, rendering a material contract provision is too vague

to be enforced.

                                          83.

      SCB is required to contribute to the Brand Marketing Fund.

                                          84.

      Section 8.01 of the Franchise Agreement concerning the BMF provides that

administration of the Fund, which is intended to “maximize general recognition and

patronage of the Marks,” is left entirely to Defendants’ discretion any may not

benefit the Hotel. Based on the vague outlines of the Fund, there is no way to tell

whether Defendants are acting in accordance with its purpose as set forth in the

Franchise Agreement, rendering the provision unenforceable.

                                          85.

      As a result of the multiple unenforceable terms of the Franchise Agreement,

the Franchise Agreement is unenforceable in its entirety.

                                          86.

     Notwithstanding the above, Defendants contend the Franchise Agreement is

enforceable and that SCB will be liable to Defendants for liquidated damages if it

does not continue to perform pursuant to the agreement.




                                        26
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 27 of 36




                                           87.

      SCB, on the other hand, believes it may cease paying Defendants and cease

operating the Hotel as a La Quinta Inn & Suites without paying liquidated damages

in any amount because the Franchise Agreement is unenforceable.

                                           88.

      There is an actual controversy between SCB and Defendants with respect to

the enforceability of the Franchise Agreement and uncertainty as to the parties’

rights that can be resolved only by a decree of this Court.

                                           89.

      SCB seeks a declaration that the Franchise Agreement is too vague,

incomplete, and incomprehensible to enforce.

                   COUNT II – DECLARATORY JUDGMENT
                 (Declaration Franchise Agreement Unconscionable)

                                           90.

      Plaintiff incorporates paragraphs 1 through 89, above, as if set forth fully

herein.

                                           91.

      When the parties entered into the Franchise Agreement, La Quinta was an

international hotel brand and chain with approximately 900 owned or franchised

hotels.

                                         27
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 28 of 36




                                         92.

      When the parties entered into the Franchise Agreement, SCB was (and is) a

family-owned single-purpose entity whose only significant asset is the Hotel.

                                         93.

      La Quinta prepared the Franchise Agreement. Other than certain Hotel-

specific information included in the Basic Terms, the Franchise Agreement is a form

agreement that La Quinta used with franchisees.

                                         94.

      SCB did not have a meaningful possibility of negotiating the terms of the

Franchise Agreement, including the costs and fees and the terms giving La Quinta

sole discretion concerning the franchisor’s obligations.

                                         95.

      The provisions of the Franchise Agreement that allow Defendants to

unilaterally establish the amount of costs and fees SCB will have to pay and to

establish new fees not specified in the agreement are unreasonable such that no

honest person would take advantage of the terms.

                                         96.

      The provisions of the Franchise Agreement that do not impose any

accountability upon Defendants for their purported undertakings to provide


                                         28
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 29 of 36




marketing and system support are unreasonable such that no honest person would

take advantage of the terms.

                                          97.

       As a result of the circumstances leading to the Franchise Agreement and the

multiple unconscionable terms therein, the Franchise Agreement is unenforceable in

its entirety.

                                           98.

      Notwithstanding the above, Defendants contend the Franchise Agreement is

enforceable and that SCB will be liable to Defendants for liquidated damages if it

does not continue to perform pursuant to the agreement.

                                           99.

       SCB, on the other hand, believes it may cease paying Defendants and cease

operating the Hotel as a La Quinta Inn & Suites without paying liquidated damages

in any amount because the Franchise Agreement is unenforceable.

                                       100.

       There is an actual controversy between SCB and Defendants with respect to

the enforceability of the Franchise Agreement and uncertainty as to the parties’

rights that can be resolved only by a decree of this Court.




                                         29
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 30 of 36




                                      101.

      SCB seeks a declaratory judgment that the Franchise Agreement is

unenforceable due to unconscionability.

                 COUNT III – DECLARATORY JUDGMENT
     (Declaration Liquidated Damages Provision is an Unenforceable Penalty)

                                      102.

     Plaintiff incorporates paragraphs 1 through 101, above, as if set forth fully

herein.

                                      103.

      The liquidated damages provision in the Franchise Agreement was premised

on losses La Quinta would purportedly incur by granting SCB exclusive rights to

operate a La Quinta Hotel within a specified geographic area (the “Restricted Area”)

if SCB stopped operating the Hotel under the La Quinta brand.

                                      104.

      The liquidated damages provision does not prevent Defendants from granting

a franchise for any other Wyndham property in the Restricted Area.

                                      105.

      Defendants cross-market La Quinta and other Wyndham properties such that

lost sales from one hotel may benefit another Wyndham property.




                                          30
        Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 31 of 36




                                        106.

       Defendants contend that, based on present calculations, SCB would have to

pay $507,644.42 in liquidated damages to terminate the Franchise Agreement

                                        107.

       As applied under the current facts, the liquidated damages provision is an

unenforceable penalty that does not reflect the actual damages Defendants would

incur if SCB terminated the Franchise Agreement. Thus, even if the rest of the

Franchise Agreement is somehow enforceable, the liquidated damages provision is

not.

                                        108.

       There is an actual controversy between SCB and Defendants with respect to

the enforceability of the liquidated damages provision and uncertainty as to the

parties’ rights that can be resolved only by a decree of this Court.

                                        109.

       In the event the Court does not declare the entire Franchise Agreement is

unenforceable, then, at the least, SCB seeks a declaration that, as applied to SCB and

the relevant facts, the liquidated damages provision that Defendants claim would

result in damages of approximately $507,644.42 is an unenforceable penalty.




                                          31
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 32 of 36




                    COUNT IV – BREACH OF CONTRACT

                                      110.

      Plaintiff incorporates paragraphs 1 through 68, above, as if set forth fully

herein.

                                      111.

      In the event it is determined that the Franchise Agreement is enforceable, then

Defendants breached the agreement by charging fees different than and in excess of

the fees contemplated by and authorized by the agreement.

                                      112.

      By charging excessive fees and promoting other Wyndham brands and

properties above the Hotel, Defendants breached the covenant of good faith and fair

dealing implied in all contracts.

                                      113.

      As result of Defendants’ breaches of the Franchise Agreement, SCB has been

damaged, and continues to be damaged, in an amount to be proven at trial.

             COUNT V – AUDIT OF BRAND MARKETING FUND

                                      114.

      Plaintiff incorporates paragraphs 1 through 68, above, as if set forth fully

herein.



                                        32
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 33 of 36




                                        115.

      As part of its obligations under the Franchise Agreement, SCB has been

contributing to the BMF.

                                        116.

      Defendants administer the BMF and have discretion to use the funds for any

purpose so long as it is related to sales, marketing or advertising initiatives or other

programs to benefit the La Quinta brands and marks.

                                        117.

      SCB has been unable to confirm whether Defendants have used the BMF for

its intended purpose and requests an audit of the fund to verify its proper use.

                            COUNT VI - ALTER EGO

                                        118.

      Plaintiff incorporates paragraphs 1 through 117, above, as if set forth fully

herein.

                                        119.

      If Wyndham is not La Quinta’s successor to all of part of La Quinta’s interest

in the Franchise Agreement, then Wyndham is La Quinta’s alter egos for purposes

of that Agreement.




                                          33
       Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 34 of 36




                                    120.

      Wyndham, not La Quinta, performs the franchisor functions formerly

performed by Quinta including, but not limited to: establishing franchise fees;

collecting fees; managing the reservation system; and tracking and reporting on

Hotel revenue management.

                                    121.

      Wyndham has taken over all franchisor communications with SCB; La Quinta

no longer communicates with SCB.

                                    122.

      Wyndham controls all contract compliance issues related to the Franchise

Agreement.

                                    123.

      Wyndham controls La Quinta franchisees’ relationship with online travel

agencies.

                                    124.

      Wyndham claims the right to declare defaults and to terminate SCB’s rights

under the Franchise Agreement.




                                      34
          Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 35 of 36




                                        125.

      Wyndham so controls La Quinta that La Quinta operates as a mere

instrumentality of Wyndham and not a separate corporate entity.

                                        126.

      There is such unity of interest between Wyndham and La Quinta that La

Quinta’s separate corporate personality no longer exists. Such unity is evidenced

by, among other things, Wyndham’s common reservation system; it active cross-

marketing; and its control of all contract-related decisions.

                                        127.

      To adhere to the doctrine of a separate corporate entity would promote

injustice and by, among other things, impeding efficient discovery in this case.

    COUNT VII - ATTORNEYS’ FEES AND COSTS OF LITIGATION

                                        128.

      Plaintiff incorporates paragraphs 1 through 127, above, as if set forth fully

herein.

                                        129.

      Defendants’ conduct, evidences bad faith and stubborn litigiousness, and is

causing Plaintiff to suffer unnecessary trouble and expense such that Plaintiff is

entitled to recover the costs and expenses of litigation including attorneys’ fees.


                                          35
 Case 1:19-cv-03623-SDG Document 6 Filed 09/12/19 Page 36 of 36




WHEREFORE, Plaintiff prays that the Court:

(a)   Declare the Franchise Agreement unenforceable;

(b)   Declare the liquidated damages provision of the Franchise Agreement

      an unenforceable penalty;

(c)   In   the   alternative   to   declaring   the   Franchising   Agreement

      unenforceable, enter judgment against Defendants on Count IV of

      Plaintiff’s Complaint;

(d)   Order that Defendants shall provide an audit of the BMF;

(e)   Award Plaintiff its attorneys’ fees and costs of litigation; and

(f)   Award Plaintiff such other and further relief as the Court deems just

      and proper.

Respectfully submitted this __ day of ______ 2019.

                                         /s/ Bryan M. Knight
                                         Bryan M. Knight
                                         Georgia Bar No. 142401
                                         Sherri G. Buda
                                         Georgia Bar No. 093399
                                         KNIGHT LAW, LLC
                                         One Midtown Plaza
                                         1360 Peachtree Street, Suite 1201
                                         Atlanta, Georgia 30309
                                         P: (404) 228-4822
                                         F: (404) 228-4821
                                         bknight@lawknight.com
                                         sbuda@lawknight.com
                                         Attorneys for Plaintiff

                                    36
